Citation Nr: 0119604	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-22 504 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 decision of the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the appellant did not have 
the required military service to be eligible for VA benefits.


The Board notes that in his substantive appeal, VA Form 9, 
received in November 1999, the appellant indicated that he 
desired a Travel Board Hearing.  However, the appellant 
failed to appear for the hearing scheduled on June 19, 2001 
without explanation, thereby constituting a withdrawal of the 
request for a Travel Board Hearing.


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
Department of Veterans Affairs (VA) benefits has not been met 
as a matter of law; the appellant is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.1, 3.8, 3.9, 
3.203 (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant originally filed an application for VA 
compensation or pension benefits in 1998.  He reported having 
served on active duty from September 1941 to June 1946.  He 
reported having prisoner of war (POW) status from 
approximately April to July 1942.

Also submitted in 1998 was a VA Form 10-0048, Former POW 
Medical History and statements from the appellant. 

In August 1998 the RO requested the United States Army 
Reserve Personnel Center (ARPERCEN) to verify the appellant's 
service.  The RO provided the appellant's full name, the 
alleged dates of service, the date of birth, service number 
and unit assignment. 

In December 1998 the USA Records Center verified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces. 

Also of record is a Philippine Army document certifying that 
the appellant had United States Army Forces in the Far East 
(USAFFE) status.  The document verified the appellant's 
service as a Corporal in B. Co 11th Infantry, 1st Battalion 
(F-23).

In a June 2001 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by ARPERCEN.  The RO stated that the 
individual records for each potential claimant were 
maintained in alphabetical order.  

It was noted that ARPERCEN had repeatedly informed VA that, 
unless the claimant reported personal data such as name, 
which is different from that which was provided in a prior 
request for service verification, there was no value in 
resubmitting a request for reverification.  

ARPERCEN indicated that a potential claimant's service was 
verified by the records associated with his name and that, if 
the name is a common one or if there are minor discrepancies 
in spelling or middle initial, ARPERCEN would compare the 
service number, date of birth, place of birth, and names of 
next of kin provided in the request for information with the 
records they have on file. 

The RO noted that documents issued by the Philippine Army or 
Philippine Veterans Affairs (with the exception of Form 23, 
Affidavit for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
were substantially different from that VA had provided to 
ARPERCEN. 

The RO reported that the Philippine government has its own 
regulations and laws which permit recognition of military 
service not recognized by the United States Army, and its 
findings are not binding on ARPERCEN.  The RO noted that the 
service department had certified that the appellant had no 
valid military service in the Armed Forces of the United 
States.  Moreover, it was pointed out that there had been no 
new evidence presented which would warrant a request for 
recertification.  


Criteria

Duty to Assist

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
be codified at 38 U.S.C.A. § 5103(a).  This law eliminates 
the well-grounded requirement and amplifies the duty to 
notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, signed into 
law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103(a).


The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  VCAA 
of 2000, signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  VCAA of 
2000 signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  VCAA of 2000, signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(b)(3).  Current law 
more specifically provides that the assistance provided by 
the Secretary shall include obtaining the following records 
if relevant to the claim:  




(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103A(d).  

VCAA of 2000, signed into law November 9, 2000, alters former 
38 U.S.C.A. § 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

VCAA of 2000, signed into law November 9, 2000, codified at 
38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  


VA Benefits Eligibility

Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2000).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

A "service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service. 38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k). "  

Active military, naval, and air service" includes active 
duty. "  Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b). "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1. Additionally, service in the Philippine 
Scouts and in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).


Analysis 

Duty to Assist

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issue of basic eligibility for VA 
benefits.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  Accordingly, the Board 
finds that the appellant is not prejudiced by the Board 
entering a decision at this time since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of pertinent records have been 
associated with the appellant's claims folder including 
information from ARPERCEN.  

The evidence of record provides a complete basis for 
addressing the merits of the appellant's claim at this time.  
The appellant has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

Basic Eligibility

A comprehensive review of the record shows that the RO 
requested verification of the appellant's service.  In the 
request, the RO reported all of the identifying information 
regarding the appellant provided to the RO.  




The United States Department of the Army Records Center 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
As noted above, the Court has held that a service department 
determination as to whether or not an individual had 
qualifying service is binding on VA.  See Duro; Dacoron.

Additionally, ARPERCEN has stated that the records for each 
potential claimant are maintained in alphabetical order and 
that, unless the claimant reports personal data such as a 
name which is different from that previously provided in a 
request for service verification, there is no value in 
resubmitting a request for verification. See Sarmiento. The 
RO has provided the appellant's full name, including his 
middle name.  The appellant has submitted no such additional 
information that would warrant another request for 
verification.

The Board notes that the record contains a "Certification" 
from the Philippine Army verifying the appellant's service as 
a Corporal in B. Co 11th Infantry, 1st Battalion (F-23).  
However, VA is not bound by Philippine Army determinations of 
service. 

The Board again notes that the Court has held that a service 
department determination as to an individual's service shall 
be binding on the VA.  See Duro; Dacoron.

Therefore, inasmuch as the service department's verification 
of the appellant's service is binding on VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits and has not 
attained status as a valid claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



ORDER

Basic eligibility for VA benefits is not established, the 
claim is denied.




		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

